United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.H., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Bensalem, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1011
Issued: December 1, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 19, 2008 appellant filed a timely appeal of a November 16, 2007 decision of
the Office of Workers’ Compensation Programs that denied merit review. Because more than
one year has elapsed between the last merit decision of the Office dated August 23, 2006 and the
filing of this appeal pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board lacks
jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board. By decision dated December 10, 1998,
the Board found that the Office properly terminated appellant’s compensation benefits, effective
April 20, 1994, based on the opinion of Dr. Frank A. Mattei, a Board-certified orthopedic

surgeon, who performed an impartial medical evaluation. The Board further found that appellant
failed to establish that she had any disability after April 20, 1994 causally related to her
employment injury.1 On December 15, 1998 appellant, through counsel, filed a petition for
reconsideration with the Board. By order dated November 16, 1999, the Board denied the
petition. Appellant requested reconsideration with the Office and, in a decision dated April 21,
2003, the Board affirmed Office decisions of September 10, 2001 and March 20, 2002 which
found that she had no employment-related disability after December 6, 1995.2 By decision dated
March 9, 2005, the Board found that appellant did not establish that she had disability after
December 6, 1995 due to the December 3, 1991 employment injury, and affirmed a June 14,
2004 Office decision.3 The law and the facts as set forth in the previous Board decisions are
incorporated herein by reference.
On January 17, 2006 appellant requested reconsideration and submitted reports dated
August 10, 2004 and December 16, 2005 from Dr. Daphne G. Golding, an attending Boardcertified physiatrist, and a November 17, 2006 report from Timothy Richter, a licensed social
worker. In a merit decision dated May 2, 2006, the Office denied modification of the prior
decisions. On May 15, 2006 appellant again requested reconsideration, and submitted an
April 11, 2005 report of a left ankle x-ray and electromyography (EMG) studies of the upper and
lower extremities dated May 17 and 19, 2005. By decision dated August 23, 2006, the Office
again denied modification of the prior decisions.
On October 2, 2006 appellant requested reconsideration and submitted duplicate copies
of evidence previously of record.4 In an October 30, 2006 decision, the Office denied appellant’s
reconsideration request. Appellant again requested reconsideration on August 22, 2007, and
submitted additional medical evidence including office notes and magnetic resonance imaging
(MRI) scan studies dating from April 28, 1983 to January 25, 1995, reports from Dr. Golding
dated December 6, 2001 to December 16, 2005, Mr. Richter’s January 17, 2006 report, the
May 2005 EMG reports, a September 16, 1999 MRI scan of the lumbar spine, and an
October 29, 2001 report from Dr. Daniel S. Carrodorini, a chiropractor. She also submitted a
January 13, 1995 newspaper article and information regarding a fonar MRI scan.
By decision dated November 16, 2007, the Office denied appellant’s reconsideration
request.

1

Docket No. 96-2610 (issued December 10, 1998).

2

Docket No. 02-1620 (issued April 21, 2003).

3

Docket No. 04-2062 (issued March 9, 2005).

4

This evidence consisted of the May 2005 EMG studies, Dr. Golding’s December 16, 2005 report, and treatment
notes dated May 14 through July 30, 1992 from a Dr. Gregory Nelson.

2

LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act5 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation,
either under its own authority or on application by a claimant.6 Section 10.608(a) of the Code of
Federal Regulations provides that a timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence and/or argument that meets at least
one of the standards described in section 10.606(b)(2).7 This section provides that the
application for reconsideration must be submitted in writing and set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; or (ii) advances a relevant legal argument not previously considered by the Office; or
(iii) constitutes relevant and pertinent new evidence not previously considered by the Office.8
Section 10.608(b) provides that, when a request for reconsideration is timely but fails to meet at
least one of these three requirements, the Office will deny the application for reconsideration
without reopening the case for a review on the merits.9
ANALYSIS
The only decision before the Board is the November 16, 2007 decision of the Office
denying appellant’s August 22, 2007 application for review. Because more than one year
elapsed between the date of the Office’s most recent merit decision in this case, dated August 23,
2006, and the filing of her appeal with the Board on February 19, 2008, the Board lacks
jurisdiction to review the merits of appellant’s claim.10
With her August 22, 2007 reconsideration request, appellant argued that modern medical
technology, especially a fonar MRI scan, would prove her claim and establish that she was
totally disabled due to her employment injuries. Appellant’s general argument that she was
disabled due to her employment injuries has previously been addressed in the numerous Office
and Board decisions. Argument that repeats or duplicates evidence previously of record has no
evidentiary value and does not constitute a basis for reopening a case.11 Appellant’s contention
that modern technology would prove her claim does not constitute the type of evidence or
argument requiring review of her claim on the merits. Furthermore, while a reopening of a case
may be predicated solely on a legal premise not previously considered, such reopening is not
required where the legal contention does not have a reasonable color of validity.12 Appellant did
5

5 U.S.C. §§ 8101-8193.

6

Id. at § 8128(a).

7

20 C.F.R. § 10.608(a).

8

Id. at § 10.608(b)(1) and (2).

9

Id. at § 10.608(b).

10

Id. at § 501.3(d)(2).

11

M.E., 58 ECAB ____ (Docket No. 07-1189, issued September 20, 2007).

12

Elaine M. Borghini, 57 ECAB 549 (2006).

3

not demonstrate that the Office erroneously applied or interpreted a specific point of law, or
advance a relevant legal argument not previously considered by the Office. Consequently, she
was not entitled to a review of the merits of her claim based on the first and second above-noted
requirements under section 10.606(b)(2).13
With respect to the third above-noted requirement under section 10.606(b)(2), the merit
issue in this case is whether appellant has established that she has any continuing disability
causally related to her December 3, 1991 employment injury. Evidence that does not address the
particular issue involved does not constitute a basis for reopening a case.14 Appellant submitted
a newspaper article and information regarding a fonar MRI scan. Newspaper clippings, medical
texts and excerpts from publications are of no evidentiary value in establishing the causal
relationship between a claimed condition and a claimant’s federal employment as such materials
are of general application and are not determinative of whether the specific condition claimed is
related to particular employment factors or incidents and are therefore insufficient to warrant
merit review.15 Appellant also submitted reports from Dr. Golding dated December 6, 2001 to
December 16, 2005, Mr. Richter’s January 17, 2006 report, the May 2005 EMG reports, a
September 16, 1999 MRI scan of the lumbar spine, and an October 29, 2001 report from
Dr. Daniel S. Carrodorini, a chiropractor. Each of these reports, were previously of record and
reviewed by the Office. Evidence that repeats or duplicates evidence of record has no
evidentiary value and does not constitute a basis for reopening a case.16 Appellant therefore did
not submit any evidence that would warrant merit review.
As appellant did not show that the Office erred in applying a point of law, advance a
relevant legal argument not previously considered, or submit relevant and pertinent new
evidence not previously considered by the Office, the Office properly denied her reconsideration
request.17
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
consideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

13

20 C.F.R. § 10.606(b)(2).

14

See Jaja K. Asaramo, 55 ECAB 200 (2004).

15

Allen C. Hundley, 53 ECAB 551 (2002).

16

Freddie Mosley, 54 ECAB 255 (2002).

17

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 16, 2007 be affirmed.
Issued: December 1, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

